Citation Nr: 1433680	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 22, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Veteran's claim for entitlement to TDIU.  The Veteran disagreed with this decision in September 2008.  He perfected a timely appeal in July 2009.

In an April 2011 rating decision, the RO granted the Veteran service-connection for a major depressive disorder secondary to his service-connected headaches with a 100 percent rating effective November 22, 2010.  The Veteran was service-connected at that time for headaches rated at 50 percent and post-operative residuals of a lipoma rated at 10 percent.  As such, the Veteran was also awarded special monthly compensation (SMC ) S-1 in accordance with 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i) on account of being statutorily designated as housebound by having one condition evaluated at 100 percent and other conditions totaling at least 60 percent.  Because the Veteran is receiving a schedular rating that is total and SMC at the housebound rate from November 22, 2010, the scope of the Veteran's claim is limited to the period prior to November 22, 2010 as reflected in the characterization of the issue on the title page.

 A Travel Board hearing was held at the RO in May 2013 before the undersigned and a copy of the hearing transcript has been added to the record.

The Veteran's claim was previously before the Board in November 2013.  At that time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran has noted, at the 2013 Board hearing in particular, that he was unemployable prior to November 22, 2010 as a result of his service-connected headache disorder.  To this effect, the Veteran further stated that, although he did not stop working until 1999, he has been unemployable since 1960.  Additionally, the Veteran provided in his September 2008 notice of disagreement as well as subsequent statements and testimony that his service-connected headaches cause him to be unemployable, independent of his non-service connected coronary artery disease and depression for which he was receiving Social Security Administration (SSA) disability benefits.  The Veteran stated that in addition to the pain preventing him from being able to work during headaches, he also suffers from the effects of strong prescription medication, to include hydrocodone as shown by treatment records, which make it difficult, if not impossible, for him to function in a work environment.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 

Here, during the time period from when the Veteran filed his claim, August 14, 2007, to November 22, 2010, the Veteran's service-connected disabilities included headaches rated at 50 percent disabling and post-operative residuals of a lipoma rated at 10 percent disabling.  Because these conditions total 60 percent and were derived from a common etiology, as they were both related to a lipoma operation in service, the percentage requirement for TDIU was met.  38 C.F.R. § 4.16(a) (2).  Therefore, the issue of entitlement to TDIU turns upon a showing of actual unemployability due to these service-connected conditions during the time period at issue.

The Veteran was provided with a VA examination in April 2014.  After a review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with headaches, residual of post-lipoma.  The examiner listed all of the Veteran's dates of treatment for his headaches from 2001 to 2013, as well as noting his prescriptions, to include hydrocodone.  The examiner opined that the Veteran's headaches have no impact on his ability to work.  In support, he provided that the headaches are a residual of lipoma, there was no tenderness to palpation on the current examination, and a scar was not visible.  The examiner also stated that the Veteran is able to function normally in a work environment and appeared to provide this assertion as based upon the fact that there was no scalp or skull pain on the current examination.  It was noted that there are also limitations due to the Veteran's non-service connected conditions as well and that his age may play a role.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the above VA examination opinion is inadequate for rating purposes.  Although the examiner provided a thorough examination and noted the Veteran's treatment history and medications, the Board finds that a reasoned medical explanation is lacking as there was no discussion of the Veteran's service-connected disabilities with respect to his employability during the time period in question.  In particular, the examiner appeared to base his opinion on the Veteran's current presentation, showing no current scalp or skull pain.  This finding, however, is irrelevant to the inquiry at hand, as the scope of this appeal is the time period prior to November 22, 2010, and the Veteran's current symptom presentation would be of no consequence.  

Additionally, the examiner did not reference the Veteran's complaints, noted in the claims file, which he also stated he reviewed, that both his headaches and medication made working conditions difficult, if not impossible.  A discussion of the severity of this combination and effect in isolation on the Veteran's employment would be of the highest relevance.   

Last, the examiner appears to take non-service connected conditions into consideration, detailing the restrictions that each imposed, as well as taking the Veteran's age into consideration.  Both of these instances do not serve the purpose of the inquiry at hand as they are impermissible considerations in accordance with 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As such, the Veteran's claims file should be returned to the examiner who conducted the April 2014 VA examination and an addendum opinion should be requested.  That opinion should take the Veteran's lay statements regarding his headache pain and medication side-effects into consideration.  The examiner should be reminded that the scope of the inquiry is prior to November 22, 2010 and a discussion of the Veteran's current symptom presentation and effects on employability is not necessary.  Finally, the examiner should also be reminded that in determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered in accordance with 38 C.F.R. § 4.19, so there is no need for any discussion of such.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the examiner who conducted the April 2014 VA examination, or if he is no longer available an appropriate examiner of like skill and background.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is advised that it is the Veteran's contention that in addition to the pain that prevented him from being able to work during his headaches, he also suffered from the effects of strong prescription medication, to include hydrocodone as shown by treatment records, which made it impossible for him to function in a work environment.  In light of the foregoing, the examiner is again requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected headaches rated as 50 percent disabling and postoperative residuals, lipoma, back of right ear, with skull pain rated as 10 percent disabling rendered him unable to secure or follow a substantially gainful occupation prior to November 22, 2010 only.  The examiner should consider and comment on the Veteran's contention that the effects of his headache pain and medication side-effects alone rendered him unemployable independent and apart from any other disabilities. A discussion of the severity of this combination and effect in isolation on the Veteran's employment would be of the highest relevance.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

